--------------------------------------------------------------------------------

Separation and General Release Agreement
This Separation and General Release Agreement (this “Agreement”) is made as of
this 17th day of October, 2018, by and among Protective Insurance Corporation,
an Indiana Corporation, together with its subsidiaries, affiliates, successors,
and assignees (the “Company”) and W. Randall Birchfield (“Executive,” and
together with the Company, the “Parties”).
WHEREAS, Executive has been employed by the Company under an Employment
Agreement between the Company and Executive dated as of August 16, 2018 (the
“Employment Agreement”);
WHEREAS, the Parties have agreed that Executive’s employment with the Company
will terminate effective as of October 17, 2018 (the “Separation Date”);
WHEREAS, the Parties desire to enter into this Agreement to set forth the
definitive rights and obligations of the Parties upon termination of the
employment relationship.
NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
intending to be legally bound agree as follows:


- 1 -

--------------------------------------------------------------------------------

1)
Definitions.  Capitalized terms that are used but not defined in this Agreement
shall have the meanings ascribed to such terms in the Employment Agreement.

2)
Resignation.  Effective as of the Separation Date, Executive resigns from his
positions  as Chief Executive Officer of the Company and as a member of the
Company’s Board of Directors, and from any and all other positions and offices
he holds at the Company, and the Company hereby accepts such resignation. 
Executive agrees to execute and deliver any documents necessary or appropriate
to affect his resignation and to take all actions reasonably requested by the
Company to affect such resignations.

3)
Consideration.  The Company hereby waives any right it may otherwise have to
recoup a pro-rata portion of the Retention Bonus.  The Company acknowledges its
continuing obligation to provide Executive with the benefits described in
Section 8(e) of the Employment Agreement that are payable upon a resignation
without Good Reason.

4)
Restrictive Covenants.  Executive acknowledges and agrees the Restrictive
Covenants in Section 11 of the Employment Agreement will continue to remain in
full force and effect, as specified in the Employment Agreement.

5)
General Release and Waiver.

a)
General Release.  Executive, for and on behalf of himself and each of his heirs,
executors, administrators, personal representatives, successors and assigns, to
the maximum extent permitted by law, hereby acknowledges full and complete
satisfaction of and ABSOLUTELY AND IRREVOCABLY AND UNCONDITIONALLY FULLY AND
FOREVER RELEASES, ACQUITS AND DISCHARGES Protective Insurance Corporation
together with its subsidiaries, parents, affiliates, owners and shareholders,
including but not limited to each of such entities’ past and present direct and
indirect shareholders, directors, members, partners, officers, employees,
attorneys, agents and representatives, and their respective heirs, executors,
administrators, personal representatives, successors and assigns (collectively,
the “Released Parties”), from any and all claims, demands, suits, causes of
action, liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by Executive of this Agreement (but not including
Executive’s or the Company’s performance under this Agreement) (“Claims”),
including, without limitation, any of the foregoing arising out of or in any way
related to or based upon:

(1)
Executive’s application for and employment with the Company, his being an
officer or employee of the Company, or the termination of such employment;

(2)
any and all claims in tort or contract, and any and all claims alleging breach
of an express or implied, or oral or written, contract, policy manual or
employee handbook;

(3)
any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or

(4)
any federal, state or local law, statute, ordinance or regulation, including but
not limited to all labor and employment discrimination laws, and including
specifically the Age Discrimination in Employment Act of 1987, as amended by the
Older Workers Benefit Protection Act and otherwise (the “ADEA”).

b)
Acknowledgment of Waiver; Disclaimer of Benefits.  Executive acknowledges and
agrees that he is waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever
concerning any Claims, including, without limitation, reinstatement, back pay,
front pay, attorneys’ fees and any form of injunctive relief.  Notwithstanding
the foregoing, Executive further acknowledges that he is not waiving and is not
being required to waive (i) any rights that are provided under (or preserved by)
this Agreement, or (ii) any right that cannot be waived by law, including the
right to file a charge or participate in an administrative investigation or
proceeding of the Equal Employment Opportunity Commission or any other
government agency prohibiting waiver of such right;  provided, however, that
Executive hereby disclaims and waives any right to share or participate in any
monetary award resulting from the prosecution of such charge or investigation,
excepting only any benefit or remedy to which Executive is or becomes entitled
pursuant to Section 922 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

c)
Effect of Release and Waiver.  Executive understands and intends that this
Section 5 constitutes a general release of all claims except as otherwise
explicitly provided in this Agreement, and that no reference herein to a
specific form of claim, statute or type of relief is intended to limit the scope
of such general release and waiver.

d)
Waiver of Unknown Claims.  Executive expressly waives all rights afforded by any
statute which limits the effect of a release with respect to unknown claims. 
Executive understands the significance of his release of unknown claims and his
waiver of statutory protection against a release of unknown claims.

6)
Executive’s Representations and Covenants Regarding Actions.  Executive
represents, warrants and covenants to each of the Released Parties that at no
time prior to or contemporaneous with his execution of this Agreement has
he knowingly engaged in any wrongful conduct against, on behalf of or as the
representative or agent of the Company.  Executive further represents, warrants
and covenants to each of the Released Parties that at no time prior to or
contemporaneous with his execution of this Agreement has he filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any Claim, known or unknown, suspected or unsuspected, which
he may now have or has ever had against the Released Parties which is based in
whole or in part on any matter referred to in Section 5 above.  Executive hereby
grants the Company his perpetual and irrevocable power of attorney with full
right, power and authority to take all actions necessary to dismiss or discharge
any such Claim.  Executive further covenants and agrees that he will not
encourage any person or entity, including but not limited to any current or
former employee, officer, director or stockholder of the Company, to institute
any Claim against the Released Parties or any of them.

7)
No Conflict of Interest.  Executive hereby covenants and agrees that
he will not, directly or indirectly, incur any obligation or commitment, or
enter into any contract, agreement or understanding, whether express or implied,
and whether written or oral, which would be in conflict with his obligations,
covenants or agreements hereunder or that could cause any of his representations
or warranties herein to be untrue or inaccurate.

8)
Remedies.  Executive acknowledges and affirms that in the event of any breach by
Executive of any of his covenants, agreements or obligations hereunder, monetary
damages would be inadequate to compensate the Released Parties or any of them. 
Accordingly, in addition to other remedies which may be available to the
Released Parties hereunder or otherwise at law or in equity, any Released Party
will be entitled to specifically enforce such covenants, obligations and
restrictions through injunctive and/or equitable relief, in each case without
the posting of any bond or other security with respect thereto.  Should any
provision of this Agreement be adjudged to any extent invalid by any court or
tribunal of competent jurisdiction, each provision will be deemed modified to
the minimum extent necessary to render it enforceable.

9)
Acknowledgment of Voluntary Agreement; ADEA Compliance.  Executive acknowledges
that he has entered into this Agreement freely and without coercion, that he has
been advised by the Company to consult with counsel of his choice, that he has
had adequate opportunity to so consult, and that he has been given all time
periods required by law to consider this Agreement, including but not limited to
the 21-day period required by the ADEA (the “Consideration Period”).  Executive
understands that he may execute this Agreement less than 21 days from its
receipt from the Company, but agrees that such execution will represent his
knowing waiver of such Consideration Period. Executive further acknowledges that
within the 7-day period following his execution of this Agreement (the
“Revocation Period”), he will have the unilateral right to revoke this
Agreement, and that the Company’s obligations hereunder will become effective
only upon the expiration of the Revocation Period without Executive’s revocation
hereof.  In order to be effective, notice of Executive’s revocation of this
Agreement must be received by the Company in writing on or before the last day
of the Revocation Period.

10)
Incorporation of Employment Agreement.  The following provisions of the
Employment Agreement shall be deemed to be incorporated into this Agreement as
if set forth verbatim into this Agreement: Section 8(g) (relating to no
mitigation or offset); Section 10 (relating to indemnification and liability
insurance); Section 11 (relating to restrictive covenants); Section 12 (relating
to assignments); Section 13 (relating to representations); Section 14 (relating
to resolution of disputes); Section 15 (relating to certain tax matters);
Section 17(c) (relating to inconsistencies); Section 17(e) (relating to
beneficiaries); Section 17(h) (relating to withholding taxes); and Section 17(i)
(relating to cooperation).

11)
Complete Agreement.  This Agreement constitutes the complete and entire
agreement and understanding of the Parties with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto, except as expressly provided herein.

12)
No Strict Construction.  The language used in this Agreement will be deemed to
be the language mutually chosen by the Parties to reflect their mutual intent,
and no doctrine of strict construction will be applied against any Party.

13)
No Admission of Liability.  Nothing herein will be deemed or construed to
represent an admission by the Company or the Released Parties of any violation
of law, breach of contract, or other wrongdoing of any kind whatsoever.

14)
Third Party Beneficiaries.  The Released Parties are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Released Parties hereunder.  Except and to the extent set forth in the
preceding sentence (or in Section 10), this Agreement is not intended for the
benefit of any person other than the Parties, and no such other person will be
deemed to be a third-party beneficiary hereof.  Without limiting the generality
of the foregoing, it is not the intention of the Company to establish any
policy, procedure, course of dealing or plan of general application for the
benefit of or otherwise in respect of any other employee, officer, director or
stockholder, irrespective of any similarity between any contract, agreement,
commitment or understanding between the Company and such other employee,
officer, director or stockholder, on the one hand, and any contract, agreement,
commitment or understanding between the Company and Executive, on the other
hand, and irrespective of any similarity in facts or circumstances involving
such other employee, officer, director or stockholder, on the one hand, and
Executive, on the other hand.

15)
Notices.  All notices, consents, waivers and other communications required or
permitted by this Agreement will be in writing and will be deemed given to a
Party when: (a) delivered to the appropriate address by hand or overnight
delivery; (b) sent by facsimile or e-mail with confirmation of transmission by
the transmitting equipment; or (c) three (3) days following mailing by certified
or registered mail, postage prepaid and return receipt requested, in each case
to the following addresses, facsimile numbers or e-mail addresses and marked to
the attention of the Party (by name or title) designated below (or to such other
address, facsimile number, e-mail address or person as a Party may hereafter
designate by written notice to the other Parties):

If to the Company:
Protective Insurance Corporation


111 Congressional Blvd, Suite 500
Carmel, IN  46032
T:  +1 317-636-9800
Attention:  General Counsel


If to Executive:
W. Randall Birchfield
13585 Dallas Drive
Carmel, IN 46033


16)
Governing Law.  All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement will be governed by, and
construed in accordance with, the laws of the State of Indiana, without giving
effect to any choice of law or conflict of law rules or provisions that would
cause the application hereto of the laws of any jurisdiction other than the
State of Indiana.  In furtherance of the foregoing, the internal law of the
State of Indiana will control the interpretation and construction of this
Agreement, even though under any other jurisdiction’s choice of law or conflict
of law analysis the substantive law of some other jurisdiction may ordinarily
apply.

17)
Severability.  The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, which will otherwise remain in full force and effect.

18)
Counterparts.  This Agreement may be executed in separate counterparts, each of
which will be deemed to be an original and all of which taken together will
constitute one and the same agreement.  Signatures delivered by facsimile
(including, without limitation, by “pdf”) shall be effective for all purposes.

19)
Amendments and Waivers.  Except with respect to any non-competition or similar
post-employment restrictive covenants, which will be subject to modification by
a court of competent jurisdiction pursuant to their express terms (as may be
modified herein), no amendment to or waiver of this Agreement or any of its
terms will be binding upon any Party unless consented to in writing by such
Party.

20)
Headings.  The headings of the Sections and subsections of this Agreement are
for purposes of convenience only, and will not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.

- 2 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Separation and General
Release Agreement effective as of the date of the first signature affixed below
or as otherwise provided in this Agreement.
READ CAREFULLY BEFORE SIGNING
I have read this Separation and General Release Agreement and have had the
opportunity to consult legal counsel prior to my signing of this Agreement.  I
understand that by executing this Agreement I will relinquish any right or
demand I may have against the Released Parties or any of them.



DATED:_________________
By:_____________________________
     W. Randall Birchfield




DATED:_________________
PROTECTIVE INSURANCE CORPORATION

By:  ____________________________
Name:


Title:






- 3 -


--------------------------------------------------------------------------------




